Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms bottom wall and shelf found in the claims are not used to describe the features of the invention in the specification.

Claim Objections
Claim 43 is objected to because of the following informalities:  “the the” in line 1 should be “the”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,815,030. Although the both the patent and the application teach a cargo carrier, comprising: a base; a first shelf and a second shelf each disposed adjacent one end of the base that includes: a bottom wall disposed on the base; and a support surface extending beyond a footprint of the base, the support surface being vertically spaced apart from and disposed generally parallel to the bottom wall.  Wherein the bottom wall is fixedly attached to the base.  Wherein the shelf extends along a width of the base.  Wherein each of the shelves further includes: a side wall connecting the bottom wall and the support surface; and an end wall connecting the bottom wall and the support surface.  Wherein the side wall is generally inclined relative to the bottom wall.  Wherein the end wall is generally perpendicular to the bottom wall.  Wherein the bottom wall, the side wall, the end wall, and the support surface are arranged such that a cross-section of the shelf has a generally trapezoidal shape.  Wherein the shelf extends from a first end to a second end, and further includes: a first side wall disposed at the first end, and a second side wall disposed at the second end.  Further including a net retainer, opposite ends of the net retainer being attached to the side wall.  Wherein the net retainer includes: a strap; a first end connector attached to one end of the strap; and a second end connector attached to an opposite end of the strap, wherein the first and second end connectors are detachably connectable to the side wall.  Further including: a bracket configured to connect the shelf to the base.  Wherein the base has a generally rectangular shape and the shelf is attachable to the base along a width of the base.  Wherein a width of the shelf is about equal to the width of the base. The patent and the application also both teach a cargo carrier, comprising: a flat base; a liner configured to be positioned on the .
Since claims 26-44 are anticipated by claims 1-13 of the patent, they are not patentably distinct therefrom. Thus, the invention of claims 1-13 of the patent is in effect a species of the generic invention of claims 26-44. It has been held that the generic invention is anticipated by the species, see In re Goodman 29 USPG2d 2010 (Fed Or. 1993} Since claims 26-44 are anticipated (fully encompassed) by claims 1-13 of the patent, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-13.
Claims 26-32 and 36-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 1-23 of U.S. Patent No. 10,501,231 and 10,138,018, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patents and the .   
Since claims 26-31, 36 and 38-44 are anticipated by claims 1-20 and 1-23, respectively of the patents, they are not patentably distinct therefrom. Thus, the invention of claims 1-20 and 1-23 of the patents is in effect a species of the generic invention of claims 26-31, 36 and 38-44. It has been held that the generic invention is anticipated by the species, see In re Goodman 29 USPG2d 2010 (Fed Or. 1993} Since claims 26-31, 36 and 38-44 are anticipated (fully encompassed) by claims 1-20 and 1-23 of the patents, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-20 and 1-23.
Although for claim 32, the patents do not state that the bottom wall, side wall, end wall and support plate form a trapezoidal shape, because of their claimed relationship, this shape would could be assumed. Even if this were not the case, to position the members as such would have been an obvious design consideration.
Although, for claim 37, the patents do not state that the base is rectangular in shape, it would have been obvious to make is as such to mate with a rectangular surface of a pallet base. For claim 38, to make the width of the shelves about equal to the width of the base would have also been obvious to strengthen the base and provide an equivalent top surface on the pallet.
Claims 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20/1-23 of U.S. Patent No. 10,501,231/10,138,018 in view of Jones et al (4,869,445). As stated above, the patent teaches the limitations of claim 26, including base with shelves each having a bottom wall, support surface, a side wall and an end wall.  For claim 33, the patents do not claim first and second side walls.  Jones teaches a structure with a side plate (12A), support plate (11), end wall (12) and side walls (40).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the platform structure of the patents by adding side walls, such as is taught by Jones, at the ends thereof, to provide a finished look on the structure, to prevent outside contaminants from entering the structure, etc.
For claims 34 and 35, the patents do not claim a net retainer, opposite ends of the net retainer being attachable to the first and second side walls. Jones teaches a retainer including a strap (19); a first end connector (18) attached to one end of the strap; and a second end connector (18) attached to an opposite end of the strap. The retainer capable of attaching to the side walls of a platform.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the platform structure of the patents by adding a net retainer, such as is taught by Jones, there along, to provide tension and attachment member on the structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 28-35, 37, and 38-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al (4,869,445). Jones teaches a cargo carrier (Fig. 2), comprising: a base (8); a first shelf (9) disposed adjacent one end of the base; and a second shelf (9) disposed adjacent an opposite end of the base, wherein each of the first shelf and the second shelf includes: a bottom wall (16,14) disposed on the base; and a support surface (11) extending beyond a footprint of the base, the support surface being vertically spaced apart from and disposed generally parallel to the bottom wall (Fig. 2). Wherein each of the first shelf and the second shelf extends along a width of the base.  Wherein each of the first shelf and the second shelf further includes: a side wall (12A) connecting the bottom wall and the support surface; and an end wall (12) connecting the bottom wall and the support surface.  Wherein the side wall is generally inclined relative to the bottom wall.  Wherein the end wall is generally perpendicular to the bottom wall.  Wherein the bottom wall, the side wall, the end wall, and the support surface are arranged such that a cross-section of the shelf has a generally trapezoidal shape.  Wherein each of the first shelf and the second shelf extends from a first end to a second end, and further includes: a first side wall (4) disposed at the first end, and a second side wall (40) disposed at the second end.  Further including a net retainer (19), opposite ends of the net retainer being attached to the first and second side walls (via 18).  Wherein the net retainer includes: a strap (19); a first end connector (18) attached to one end of the strap; and a second end connector (18) attached to an opposite end of the strap, wherein the first and second end connectors are detachably connectable to the first and second side walls.  Wherein the base has a generally rectangular shape and the first shelf and the second shelf are attachable to the base along a width of the base. Wherein a width of the shelf is about equal to the width of the base.  
Jones further teaches a cargo carrier (Fig. 2), comprising: a flat base (8); a liner (14) configured to be positioned on the flat base such that the liner overlaps at least a portion of the flat base; and 5New Continuation of U.S. Application No. 16/669,820 Attorney Docket No. 02100.0205-03000a shelf (9) disposed adjacent one edge of the flat base, the shelf including: a bottom wall (16) disposed on the liner; a support surface (11) extending beyond a footprint of the liner, the support surface being vertically spaced apart from the liner; and at least one wall (12A,12) connecting the bottom wall and the support surface.  Wherein the at least one wall includes: a side wall (12A) connecting one end of the bottom wall and one end of the support surface; and an end wall (12)connecting an opposite end of the bottom wall and an opposite end of the support surface.  Wherein the shelf includes a side wall (40) connecting an edge of the liner and the support surface.  Wherein the support surface is disposed generally parallel to the bottom wall.  Wherein the shelf is a first shelf and the cargo carrier further includes a second shelf (9) disposed adjacent an opposite edge of the flat base.  
Claims 26-28 and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorpe (GB 2,157,647). Jones teaches a cargo carrier (Fig. 1), comprising: a base (1); a first shelf (Fig. 2) disposed adjacent one end of the base; and a second shelf (shown in Fig. 1) disposed adjacent an opposite end of the base, wherein each of the first shelf and the second shelf includes: a bottom wall (5, can be one piece, see page 2, line 90) disposed on the base; and a support surface (6) extending beyond a footprint of the base, the support surface being vertically spaced apart from and disposed generally parallel to the bottom wall (Fig. 2).  The bottom wall is fixedly attached to the base (via lugs, see page 2, line 87). Wherein each of the first shelf and the second shelf extends along a width of the base (Fig. 1). There is an end wall (4) is generally perpendicular to the bottom wall. There is a first bracket (lug and 2) configured to connect the first shelf to the base; and a second bracket (lug and opposing 2) configured to connect the second shelf to the base. Wherein the base has a generally rectangular shape and the first shelf and the second shelf are attachable to the base along a width of the base. Wherein a width of the shelf is about equal to the width of the base.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
June 15, 2021
								/JANET M WILKENS/                                                                                      Primary Examiner, Art Unit 3637